                      IN THE UN I TED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DIVISION

                                  No . 5 : 13-CR- 111 - lH
                                  No. 5 : 16 - CV - 267-H


  IKEDO FIELDS ,

                 Petitioner ,

                 v.
                                                                        ORDER

 UNITED STATES OF AMERICA ,

                 Respondent .




         This matter is before the court on petitioner ' s                  Notice of

Withdrawal of Motion to Vacate ,                [DE #174 ].      Du e   to the unique

procedural posture of this case and out of an abundance of caution ,

the court construes petitioner ' s filing as a motion to voluntarily

dismiss his claims without prej udice pursuant to Rule 41 (a) (2) .

There being no objection ,            the court GRANTS petitioner ' s motion ,

[DE   # 174] ,    and hereby      DISMISSES WITHOUT          PREJUDICE   petitioner ' s

claims against r espondent .             The clerk i s directed to c l ose th i s

case .
                      r_11
         This   ~day         of January 20 1 9 .




                                                                District Judge
At Greenville , NC
#35
